         Case 16-36731 Document 205 Filed in TXSB on 12/04/18 Page 1 of 1



                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS

                                                                                                      ENTERED
                                                                                                      12/04/2018

IN RE:                                                                        CASE NO. 16−36731
Dhanrajmal S Chandrabose and Manjari K Chandrabose                            CHAPTER 7
      Debtor(s)

           ORDER TO DEPOSIT FUNDS INTO THE COURT REGISTRY


    The following motion is GRANTED:

204 − Application to Deposit Unclaimed Funds Filed by Trustee Eva S Engelhart (Attachments: # 1 Exhibit
                                A # 2 Proposed Order) (Engelhart, Eva)

    These unclaimed funds may be deposited into the Registry of the Court:

                         Amount: $ 258,550.62
                         Owed to: Yosemite Auto (Shanghai) Co. Ltd.


    Signed and Entered on Docket: 12/4/18.

                                                   by: Kristy Love
                                                       Deputy Clerk

   This Order is signed for the Court by the Clerk under authority of 28 U.S.C. § 956 and
General Order No. 2000−3.
